Title: From John Adams to John Quincy Adams, 25 September 1819
From: Adams, John
To: Adams, John Quincy


				
					
					September 25, 1819
				
				KNOW all Men by these Presents,That I John Adams of Quincy in the County of Norfolk Esquire, in Consideration of One dollar to me paid by John Quincy Adams, of Boston, in the County of Suffolk, Esquire the Receipt whereof I do hereby acknowledge, have remised, released, and forever quit-claimed, and do, for my self and my Heirs, by these Presents, remise, release, and forever quit-claim unto the said John Quincy Adams, his Heirs and Assigns, All my Right, Title, Interest and Estate, in and to a certain tract of Land in Quincy, containing seventeen Acres, more or less commonly called Verchild Pasture, lying in common with and between the Atherton and Belcher pastures, which I conveyed to the said John Quincy Adams, by my Deed of the twenty-third of April 1804—and of which he has from that time had possession; and which before and until that time had been upwards of thirty years in my possession.To HAVE and to HOLD the afore-mentioned Premises, with all the Privileges and Appurtenances thereunto belonging, to him the said John Quincy Adams, his Heirs and Assigns forever; so that neither I the said John Adams nor my Heirs, or any other Person or Persons claiming from or under me or them, or in the Name, Right or Stead of me or them, shall or will, by any Way or Means, have, claim, or demand any Right or Title to the aforesaid Premises, of their Appurtenances, or  to any Part of Parcel thereof, forever.In witness whereof, I the said John Adams have hereunto set my Hand and Seal this twenty-fifth Day of September in the Year of our Lord One thousand eight hundred and nineteen.
				
					John Adams
				
				Signed, sealed, and delivered, in Presence of us,Jno DavisThomas GreenleafGeo. W. BealeNorfolkss. Quincy September 27th 1819. Then the above-named John Adams personally appeared and acknowledged the above Instrument to be his free Act and Deed—before me,Thomas B AdamsJust. of Peace.
			